Exhibit 10.22

 

LOGO [g98002image002.jpg]

 

CARAUSTAR INDUSTRIES, INC.

 

INSURED SECURITY OPTION PLAN

 

(ISOP®)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

DEFINITIONS

   1

Adoption Agreement

   1

Anniversary Date

   1

Beneficiary

   1

Board

   1

Business Day

   1

Code

   1

Committee

   1

Company

   2

Death Benefits

   2

Debt Ratio

   2

Deferred Compensation Plan

   2

Disability

   2

Distribution Event

   2

Effective Date

   3

Employer

   3

ERISA

   3

Initial Monetary Contribution

   3

Insurer

   3

Interest Contribution

   3

Interest Payment

   4

Investement Options

   4

Loan

   4

Maximum Debt Ratio

   4

Monetary Contribution

   4

Money Market Account

   4

Net Death Benefit

   4

Participant

   4

Plan

   5

Plan Administrator

   5

Plan Asset(s)

   5

Plan Year

   5

Policy

   5

Separate Account Assets

   5

Service Fees and Expenses

   5

Special Monetary Contribution

   5

Spouse

   5

Sub-Trust

   5

Transfer Debt Ratio

   6

Trust

   6

 

i



--------------------------------------------------------------------------------

Trust Agreement

   6

Trustee

   6

CONTRIBUTIONS

   6

Contributions

   6

Interest Payments

   7

Vesting

   7

Participant’s Investment Allocations

   8

INVESTMENT OF PLAN ASSETS

   8

Investment of Plan Assets

   8

Borrowing of Money for Investment

   8

Interest Payments

   9

DISTRIBUTIONS

   9

Distribution Upon Distribution Event

   9

Distribution Upon Death of Participant

   9

Timing of Distributions Due to Distribution Events

   10

Debt Ratio Greater than Acceptable Level

   10

Death of Participant

   11

BENEFICIARY

   11

Designation of Beneficiary

   11

Married Participants

   11

Failure to Designate a Beneficiary

   12

ADMINISTRATION

   12

Administrative Authority

   12

Indemnification

   13

Litigation

   14

Service Fees and Expenses

   14

Priority Allocation of Contributions

   14

CLAIMS PROCEDURES

   15

Scope of Claims Procedures

   15

Initial Claims Procedure

   15

Timing for Initial Claim

   16

Review of Initial Claim Decision

   16

Timing for Review of Initial Claim Decision

   17

Content of Notice of Decision on Review

   17

Time for Filing Legal or Equitable Action

   18

 

ii



--------------------------------------------------------------------------------

AMENDMENT

   18

Right to Amend

   18

TERMINATION

   18

Voluntary Termination

   18

Insolvency

   18

Employer’s Successor

   19

MISCELLANEOUS

   19

Limitations on Liability of Employer

   19

Construction

   19

Spendthrift Provision

   19

ERISA Plan; Exclusive Benefit

   20

Mistake of Fact

   20

Notice

   20

Parties Bound

   21

Photocopy Original

   21

 

 

iii



--------------------------------------------------------------------------------

INSURED SECURITY OPTION PLAN

 

RECITALS

 

The Employer intends and desires by the adoption of this Plan to recognize the
value to the Employer of the past and present services of Participants covered
by the Plan and to encourage and assure their continued service with the
Employer by making more adequate provisions for their future retirement
security.

 

ACCORDINGLY,

 

I. DEFINITIONS

 

  A. Adoption Agreement means the Adoption Agreement completed by the Company to
adopt the Plan. The Adoption Agreement is incorporated herein by reference.

 

  B. Anniversary Date means the date twelve (12) months after the Effective Date
and each date every twelve (12) months thereafter. If such date is not a
Business Day, then such date shall be the first Business Day following that
date.

 

  C. Beneficiary means any person or persons so designated in accordance with
the provisions of Article V.

 

  D. Board means the Board of Directors of the Company.

 

  E. Business Day means any day on which the New York Stock Exchange is open for
trading.

 

  F. Code means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

 

  G. Committee means the Committee appointed by the Compensation Committee of
the Board to administer the Plan.



--------------------------------------------------------------------------------

  H. Company means the company named in the Adoption Agreement and incorporated
herein by reference, and its successors and/or assigns unless otherwise herein
provided.

 

  I. Death Benefits means all proceeds payable under the lump sum payment option
of a Policy upon the death of the insured Participant.

 

  J. Debt Ratio means the ratio of the indebtedness of a Sub-Trust with respect
to a Loan to the Plan Assets of the Sub-Trust that collateralize that Loan.

 

  K. Deferred Compensation Plan means the Caraustar Deferred Compensation Plan
as amended and restated effective January 1, 2003.

 

  L. Disability means a physical or mental condition that meets the eligibility
requirements for the receipt of disability income under the terms of the
Long-Term Disability Plan sponsored by Company; provided, however, that in the
event that the Company does not sponsor a Long-Term Disability Plan, Disability
shall mean the termination of a Participant’s employment with the Company, due
to the Participant’s absence from his or her duties with the company on a
full-time basis for at least one hundred eighty (180) consecutive days as a
result of the Participant’s incapacity due to physical or mental illness. In the
absence of a Company sponsored Long-Term Disability Plan, the Committee shall
have the sole discretion, based upon competent medical advice, to determine
whether a Participant is or continues to be Disabled.

 

  M. Distribution Event means one of the following events which triggers the
distribution of all or part of the Plan Assets held by the Sub-Trust of a
Participant (other than the death of the Participant):

 

  (i) the termination of the Participant’s employment with the Employer prior to
the Participant reaching age sixty-five (65) or age fifty-five (55) with ten
(10) years of employment with Employer, if the current value of the Plan Assets
held by the Sub-Trust of that Participant, net of liabilities, does not exceed
$5,000 or such other amount as permitted under Section 203(e) of ERISA;

 

  (ii) the Participant’s written request or consent to distribution after
termination of the Participant’s employment with the Employer prior to the
Participant reaching age sixty-five (65) or age fifty-five (55) with ten (10)
years of employment with Employer, if the current value of the Plan Assets held
by the Sub-Trust of that

 

-2-



--------------------------------------------------------------------------------

Participant, net of liabilities, exceeds $5,000 or such other amount as
permitted under Section 203(e) of ERISA; provided, however that the
Participant’s written request or consent to a distribution shall not be required
after the Participant has reached age sixty-five (65);

 

  (iii) the termination of the Participant’s employment with the Employer after
the Participant has reached age sixty-five (65) or age fifty-five (55) with ten
(10) years of employment with Employer;

 

  (iv) if and to the extent specified in the Adoption Agreement, the Participant
suffers a financial hardship, as defined in the Adoption Agreement and
incorporated herein by reference, and the Committee allows a distribution from
the Plan. The Committee shall consider the circumstances of each such case and
the best interests of the Participant and his or her family and shall have the
right, in its sole discretion, to allow such a distribution or to refuse to
allow such a distribution; or

 

  (v) the Employer elects to voluntarily terminate the Plan or the Plan
automatically terminates upon the Employer’s insolvency or succession.

 

  N. Effective Date means the date chosen in the Adoption Agreement and
incorporated herein by reference.

 

  O. Employer means the Company and any subsidiary that adopts this Plan with
the consent of the Company. The subsidiaries adopting the Plan from time to time
will be set forth on Exhibit “A” attached hereto, as amended from time to time.

 

  P. ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

  Q. Initial Monetary Contribution means the first Monetary Contribution made to
the Plan on behalf of each Participant.

 

  R. Insurer means, the insurance company that issues a Policy on the life of a
Participant, pursuant to the Plan.

 

  S. Interest Contribution means a contribution made by the Participant, or the
Participant’s Employer on behalf of a Participant, to a Participant’s Sub-Trust
that is used by the Trustee to make Interest Payments required to be made by
that Sub-Trust with respect to a Loan.

 

-3-



--------------------------------------------------------------------------------

  T. Interest Payment means any payment of interest required to be made by any
Sub-Trust with respect to any Loan made to that Sub-Trust.

 

  U. Investment Options means the Investment Options available under the Plan,
as set forth in Exhibit “B” attached hereto, as amended from time to time.

 

  V. Loan means an amount borrowed by a Sub-Trust pursuant to the Plan. In no
event will a Loan with respect to a Sub-Trust be taken more than twice in a Plan
Year.

 

  W. Maximum Debt Ratio occurs when the Loan(s) to any Sub-Trust is equal to or
greater than eighty percent (80%) of the total cash surrender value of any
Policy and the value of any other Plan Assets assigned, pledged, or otherwise
encumbered with respect to the Loan(s).

 

  X. Monetary Contribution means the contributions made by an Employer on behalf
of a Participant to the Participant’s Sub-Trust pursuant to the Plan. Monetary
Contributions may be used to make Interest Payments, pay Service Fees and
Expenses, or pay premiums under a Participant’s Policy and/or acquire or invest
in other Plan Assets of the Participant’s Sub-Trust.

 

  Y. Money Market Account means the money market subaccount available under the
Policy or, if no Money Market Account is available, such other similar
investment option available under the Policy, or such other investment as the
Committee shall determine, which offers a reasonable rate of return consistent
with preservation of capital and liquidity, as determined by the Committee. If
the Money Market Account identified within the Adoption Agreement is changed by
the Committee, the Participant shall be notified of such change in writing.

 

  Z. Net Death Benefit means a Policy’s Death Benefit, less the principal amount
of any Loan(s) and the accrued interest thereon owed by the Participant’s
Sub-Trust.

 

  AA. Participant means any employee of any Employer designated by the Employer,
solely in its discretion, to participate in the Plan. Under no circumstance
shall the Employer condition participation on a requirement that an employee
complete a period of service with the Employer

 

-4-



--------------------------------------------------------------------------------

extending beyond the later of the date the employee attains the age of twenty
one (21) years and the date the employee completes 12 months of employment with
the Employer, whether or not consecutive, nor shall the Employer exclude an
employee from participation on the basis of the Participant’s attaining any age.

 

  BB. Plan means this Caraustar Industries, Inc. Insured Security Option Plan,
as amended from time to time.

 

  CC. Plan Administrator means the Company, which is the “named fiduciary” of
the Plan within the meaning of Section 402(a) of ERISA.

 

  DD. Plan Asset(s) means any Policy or other asset acquired by a Sub-Trust to
fund a Participant’s benefits under the Plan.

 

  EE. Plan Year means the twelve month period beginning on April 1 and ending on
March 31.

 

  FF. Policy means a policy acquired pursuant to the Plan on the life of a
Participant.

 

  GG. Separate Account Assets means assets held in one or more subaccounts of
the Insurer’s separate account for use with each Policy.

 

  HH. Service Fees and Expenses means such reasonable fees and expenses incurred
by the Plan for services, including, but not limited to, accounting, legal,
administrative and record keeping services.

 

  II. Special Monetary Contribution means a contribution made by a Participant
pursuant to Article IV Section D (i) of the Plan, and allocated to the
Participant’s Sub-Trust, in the amount necessary to lower the debt ratio of the
Participant’s Sub-Trust below the Transfer Debt Ratio.

 

  JJ. Spouse means the person to whom a Participant is legally married at the
time of the Participant’s death.

 

  KK. Sub-Trust means each sub-trust created and maintained within the Trust to
fund a Participant’s benefits under the Plan.

 

-5-



--------------------------------------------------------------------------------

  LL. Transfer Debt Ratio occurs when the indebtedness owed by a Participant’s
Sub-Trust with respect to any Loan(s) (including accrued interest) is equal to
or greater than seventy percent (70%) of the total cash surrender value of
Policy and the value of any other Plan Assets of the Participant’s Sub-Trust
assigned, pledged, or otherwise encumbered with respect to such Loans.

 

  MM. Trust means the trust to be established, pursuant to this Plan, by the
Company and the Trustee pursuant to the terms and conditions set forth in the
Trust Agreement.

 

  NN. Trust Agreement means the Trust Agreement entered into between the Company
and the Trustee, to hold, invest and distribute assets in accordance with the
terms of the Plan. The provisions of the Trust Agreement are expressly
incorporated herein and made a part hereof with the same force and effect as if
the Trust Agreement had been fully set forth herein. All terms defined in the
Trust Agreement shall have the same meanings when used herein, unless expressly
provided to the contrary herein.

 

  OO. Trustee means the Trustee named in the Adoption Agreement and such
successor and/or additional trustees as may be named pursuant to the terms of
the Trust Agreement. The Trust shall be governed in accordance with Section
403(a)(1) of ERISA. As such, the Trustee shall be a non-discretionary trustee
subject to the proper direction of the Employer made in accordance with the
terms of the Plan and which are not contrary to ERISA.

 

II. CONTRIBUTIONS

 

  A. Contributions.

 

  (i) An employee of an Employer shall be promptly notified in writing by the
Employer of the employee’s selection as a Participant. Each Plan Year, each
Participant shall have the right to elect to have his or her salary, bonuses
and/or other cash compensation reduced, and instead to have the Employer make
Monetary Contributions to the Sub-Trust for the Participant equal to the amount
by which the salary, bonuses, and/or other cash compensation reduction elected
by the Participant exceeds any amounts that the Employer withholds from such
elected amounts to account for tax withholding using a reasonable approximation,
determined by the Company and set forth in the Adoption Agreement, in order to
provide for a uniform contribution percentage for all Participants.

 

-6-



--------------------------------------------------------------------------------

Each Monetary Contribution to the Plan shall become subject to the terms and
conditions of this Plan and the Trust Agreement. Participants may make and
change their elections, and such elections and changes shall be effective, at
such times as the Committee shall determine to be administratively practicable.
The Employer shall make the Monetary Contributions as soon practicable after
such salary, bonuses, and/or other cash compensation would have otherwise been
paid to the Participant directly, but in no event later than the fifteenth
business day of the calendar month following the month such compensation would
otherwise have been paid to the Participant.

 

  (ii) At any time prior to January 1, 2005, notwithstanding anything herein to
the contrary and without regard to any limitation on contributions as set forth
in the Adoption Agreement, the Plan will accept any contribution made by the
Company on behalf of a Participant in an amount determined by reference to the
Participant’s account balance under the Deferred Compensation Plan. The
provisions of (i) above regarding withholding from elected compensation
reduction amounts to account for tax withholding shall apply to such
contributions.

 

  B. Interest Payments. If and to the extent so elected by the Company each
year, on the Anniversary Date of each Plan Year, the Employer shall make an
Interest Contribution to the Sub-Trust of each Participant employed by the
Employer which the Trustee shall use to make any Interest Payments due on any
Loan(s) made to that Sub-Trust. In the event the Employer does not make an
Interest Contribution to the Participant’s Sub-Trust, the Trustee shall make a
partial withdrawal from the Policy owned by the Sub-Trust, or otherwise use the
Plan Assets of the Sub-Trust, to make the Interest Payment. Upon termination of
a Participant’s employment with the Employer, the Committee shall notify the
Participant if the Participant has the option to make or continue to make each
Interest Contribution to the Plan. As each Interest Payment comes due, the
Committee shall notify the Participant of the amount of interest due with
respect to the Loans made to the Sub-Trust of the Participant and the date on
which it is due. If the Participant fails to make an Interest Contribution
within thirty (30) days after the due date, the Trustee shall make a partial
withdrawal from the Policy owned by the Sub-Trust, or otherwise use the Plan
Assets of the Sub-Trust, to make the Interest Payment and to pay a penalty to
the Trustee equal to 1% of the Interest Contribution.

 

  C. Vesting. A Participant shall be one hundred percent (100%) vested at all
times in all amounts held within the Participant’s Sub-Trust pursuant to the
Plan.

 

-7-



--------------------------------------------------------------------------------

  D. Participant’s Investment Allocations. The Plan provides for individual
accounts and is intended to qualify under Section 404(c) of ERISA. The Company
shall determine the Investment Options to be made available to Participants
under the Plan. The Committee shall establish and implement a procedure pursuant
to which each Participant will direct the manner in which the Plan Assets owned
by the Participant’s Sub-Trust are to be allocated among the Investment Options
available under any Policy owned by the Sub-Trust or any other Investment
Options made available from time to time by the Company in accordance with
Section 404(c) of ERISA. Participants may change their allocations among
Investment Options at such times and in such manner as the Committee shall from
time to time prescribe. If a Participant fails to make an investment election
according to the terms established by the Committee, the Plan Assets in the
Participant’s Sub-Trust or portion thereof as to which no investment election
has been made shall be invested in the Money Market Account. Investment
allocations are subject to such uniform rules and procedures as the Committee
shall establish.

 

III. INVESTMENT OF PLAN ASSETS

 

  A. Investment of Plan Assets. Upon receiving each Initial Monetary
Contribution, the Trustee shall establish and maintain a Sub-Trust within the
Trust for the Participant for whose benefit the Initial Monetary Contribution is
made, and the Trustee shall invest the portion of the Initial Monetary
Contribution not otherwise used to pay Service Fees and Expenses allocable to
that Sub-Trust in a Policy or any other Plan Assets for the benefit of the
Participant for whom the contribution was made, as directed by the Committee
based upon the investment allocations of the Participant. Thereafter, upon
receiving any Monetary Contributions, the Trustee shall credit those
contributions to the Sub-Trust of the Participant for whom the contributions are
made and the Trustee shall invest in the Policy insuring the life of that
Participant or acquire or invest in other Plan Assets owned by the Sub-Trust, as
directed by the Committee, based upon the investment allocations of the
Participant, the portion of those Contributions not otherwise used to pay
Service Fees and Expenses, or to make Interest Payments, allocable to the
Sub-Trust. In addition, the Trustee shall invest the proceeds of all Loans made
to a Sub-Trust and any Special Monetary Contributions made by a Participant in
the Policy owned by the Participant’s Sub-Trust and/or in other Plan Assets, as
directed by the Committee, based upon the investment allocations of the
Participant.

 

  B. Borrowing of Money for Investment. Each Participant may, in his or her
discretion, authorize and direct the Trustee to cause the Participant’s
Sub-Trust to take Loans from a licensed lender (the “Lender”) selected by

 

-8-



--------------------------------------------------------------------------------

the Participant; provided, however, that the third party administrator for the
Plan has acknowledged that reasonable arrangements for the administration of the
Loan have been made. Loans shall only be permitted to be taken on a semi-annual
basis at such specific dates as are determined by the Committee. The amount of
each Loan shall not exceed the amounts withheld to account for taxes, as
determined in accordance with Article II Section A (i) hereof, that are withheld
from Monetary Contributions during the six (6) months immediately preceding the
date of the Loan. If a Loan is made, the Trustee shall assign to the Lender, as
collateral, the total cash surrender value of the Policy as of, and any other
Plan Assets owned by the Participant’s Sub-Trust on, a date that is at least
thirty-five (35) days before the date the Loan is made. All amounts borrowed
shall be invested in accordance with Article III Section A hereof. No Loan shall
be taken if such Loan would cause the Debt Ratio of the Participant’s Sub-Trust
to exceed 50%. Notwithstanding the foregoing, in no event shall any executive
officer, as such term is defined in Rule 3b-7 of the Securities Exchange Act of
1934, be eligible to direct the Trustee to cause the Participant’s Sub-Trust to
take Loans from a Lender.

 

  C. Interest Payments. On the Anniversary Date of each Plan Year, the Trustee
shall pay the accumulated interest on any outstanding Loans owed by any
Sub-Trust. Such payments shall be made from Interest Contributions, if any, or
from the sale of any other Plan Assets owned by the Sub-Trust, or from partial
withdrawals from any Policy owned by the Participant’s Sub-Trust, in accordance
with Article II Section B herein.

 

IV. DISTRIBUTIONS

 

  A. Distribution Upon Distribution Event. The Trustee shall maintain each
Policy and each other Plan Asset owned by a Sub-Trust for a Participant until
the occurrence of a Distribution Event with respect to that Participant. When a
Distribution Event occurs with respect to a Participant, the Trustee shall take
a withdrawal from the Policy or sell other Plan Assets owned by the
Participant’s Sub-Trust as directed by the Company, in an amount necessary to
repay the Loan(s), including any accrued but unpaid interest owed upon the
Loan(s), and transfer the remaining Plan Assets in the Participant’s Sub-Trust
to the Participant. Thereafter, the Sub-Trust of the Participant shall
terminate.

 

  B. Distribution Upon Death of Participant. Absent the occurrence of a
Distribution Event, the Trustee shall maintain each Policy and each other Plan
Asset owned by the Sub-Trust of a Participant within the Sub-Trust until
notified of a Participant’s death. If the Sub-Trust owns a Policy, the Trustee
will then request that the Insurer repay all accumulated

 

-9-



--------------------------------------------------------------------------------

indebtedness of the Sub-Trust, including any outstanding principal and accrued
but unpaid interest on any Loan(s) made to the Sub-Trust, out of the Death
Benefits, and that the Insurer pay the balance of the Death Benefits to the
Sub-Trust and the Trustee will then distribute the Net Death Benefits to the
Participant’s Beneficiary. If the Participant’s Sub-Trust does not own a Policy,
or the Death Benefits under the Policy on the Participant’s life are not
sufficient to repay all indebtedness of the Participant’s Sub-Trust, then the
Trustee shall sell any Plan Assets (other than the Policy or an annuity
contract) and use the proceeds to repay any remaining indebtedness of the
Sub-Trust, and distribute the balance of the assets in the Participant’s
Sub-Trust (including any annuity contract) to the Participant’s Beneficiaries.
Upon receiving notice that the Death Benefits have been paid and/or having
distributed the assets of the Participant’s Sub-Trust in accordance herewith,
the Sub-Trust of that Participant shall terminate.

 

  C. Timing of Distributions Due to Distribution Events. Any distribution made
pursuant to Article IV Section A, shall be made as soon as practicable after the
Distribution Event occurs and arrangements for the distribution have been made
by the Trustee; provided, however, that the distribution shall be made not later
than sixty (60) days after the end of the Plan Year in which a Distribution
Event occurs.

 

  D. Debt Ratio Greater than Acceptable Level.

 

  (i) Transfer Debt Ratio: If the Debt Ratio of a Participant’s Sub-Trust is
within five percentage points of reaching the Transfer Debt Ratio, the Committee
shall send notice to the Participant’s last known address of that fact within
two (2) Business Days after the Transfer Debt Ratio is reached. The notice will
inform the Participant that the Participant may remit money to the Participant’s
Sub-Trust as a Special Monetary Contribution. If the value of the Plan Assets in
the Participant’s Sub-Trust reaches the Transfer Debt Ratio, the Trustee shall
transfer all of the Separate Account Assets with respect to that Policy, and/or
other Plan Assets owned by Participant’s Sub-Trust, into the Money Market
Account. The Separate Account Assets and other Plan Assets shall remain in the
Money Market Account until: a) the Plan receives a Monetary Contribution
allocable to the Participant’s Sub-Trust; and b) after such contribution, the
Debt Ratio of the Participant’s Sub-Trust is less than the Transfer Debt Ratio.
If and when those conditions have been satisfied, the Participant may allocate
all the Separate Account Assets and other Plan Assets in accordance with Article
II Section D hereof.

 

 

-10-



--------------------------------------------------------------------------------

  (ii) Maximum Debt Ratio: If the Debt Ratio of a Participant’s Sub-Trust
reaches the Maximum Debt Ratio, the Trustee shall withdraw from the Policy owned
by the Participant’s Sub-Trust and/or sell other Plan Assets in the
Participant’s Sub-Trust in an amount necessary to repay the Loan(s), including
any accrued interest on such Loan(s) owed by the Participant’s Account. The
remaining rights under the Policy and other Plan Assets owned by the
Participant’s Account shall be held in the Participant’s Sub-Trust until a
Distribution Event occurs. During this period additional Monetary Contributions
may be made to the Participant’s Sub-Trust to pay additional premium payments on
the Policy owned by the Participant’s Sub-Trust and to invest in any other Plan
Assets permitted under the Plan. However, the Trustee shall not take out any
additional Loans with respect to the Participant’s Sub-Trust.

 

  E. Death of Participant. If a Participant’s employment with an Employer is
terminated due to the Participant’s death, the Participant’s designated
Beneficiary shall be entitled to the Net Death Benefits paid under the Plan upon
submission of a death claim by the Beneficiary to the Trustee and to the extent
required to the Insurer, and any other Plan Assets of the Participant’s
Sub-Trust, after payment of all indebtedness of the Sub-Trust.

 

V. BENEFICIARY

 

  A. Designation of Beneficiary. Each Participant shall file with the Committee
a written designation of one or more persons as the Beneficiary who shall be
entitled to receive the amount, if any, payable under the Plan upon the
Participant’s death. A Participant may, from time to time, revoke or change the
Beneficiary designation without the consent of any prior Beneficiary, unless
otherwise provided herein, by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, change or revocation thereof, shall be effective
unless received by the Committee prior to the Participant’s death, and in no
event shall any designation, change or revocation be effective as of a date
prior to the Committee’s receipt thereof.

 

  B. Married Participants. Notwithstanding, paragraphs A and C of this Section
V, if a Participant is survived by a Spouse, the Participant’s Beneficiary shall
be the Participant’s Spouse. Notwithstanding the foregoing, a married
Participant may designate a Beneficiary other than the Participant’s Spouse by
filing a written designation with the Committee naming a Beneficiary other than
the Participant’s Spouse and that contains the written consent of the Spouse to
such designation (which

 

-11-



--------------------------------------------------------------------------------

may not be changed without the Spouse’s written consent) or the written consent
of the Spouse that expressly permits Beneficiary Designations by the Participant
without any requirement of further consent by the spouse. The Participant’s
Spouse must acknowledge the effect of the waiver and consent, and the
Participant’s Spouse’s signature must be notarized or witnessed by a Plan
representative. If the consent of the Spouse permits Beneficiary Designations
without further consent by the Spouse, the consent must acknowledge and
expressly relinquish the right to limit the consent to the designation of a
specific Beneficiary. If the Spouse is legally incompetent to give consent, the
Spouse’s legal guardian, even if the guardian is the Participant, may give
consent. Also, if the Participant is legally separated or the Participant has
been abandoned (within the meaning of the local law of the Participant’s state
of residence) by his or her Spouse and the Participant has a court order to that
effect, no Spousal consent shall be necessary for any Beneficiary Designation
unless a qualified domestic relations order (“QDRO”), as defined in Section
206(d) of ERISA, provides otherwise.

 

  C. Failure to Designate a Beneficiary. If no Beneficiary designation is in
effect at the time of a Participant’s death, or if no designated Beneficiary
survives the Participant, the Participant’s estate shall be deemed to have been
designated as the Participant’s Beneficiary and shall be entitled to any
benefits payable under the Plan upon the Participant’s death. A Beneficiary must
survive the Participant by five (5) days in order to be considered to be living
on the date of the Participant’s death.

 

VI. ADMINISTRATION

 

  A. Administrative Authority. The Compensation Committee will appoint a
Committee to administer the Plan. The members will serve until the earlier of
their resignation, death or removal. Any member may resign at any time by
mailing a written resignation to the Compensation Committee. Any member may be
removed by the Compensation Committee, with or without cause. As of the
Effective Date of the Plan, the Committee shall be comprised of the Company’s
Vice President, Human Resources and Public Relations, the Company’s Vice
President, Treasurer and Controller, and the Company’s Corporate Secretary and
Manager, Administrative Services. The Committee shall have the sole
responsibility for and the sole control of the operation and administration of
the Plan and shall have the power and authority to take all action and to make
all decisions and interpretations that may be necessary or appropriate in order
to administer and operate the Plan including, without limitation, interpreting
the terms of the Plan and the power, duty, and responsibility to:

 

  (i) resolve and determine all disputes or questions arising under the Plan,
including the power to determine the rights of Participants and Beneficiaries,
and their respective benefits, and to remedy any ambiguities, inconsistencies,
or omissions in the Plan;

 

-12-



--------------------------------------------------------------------------------

  (ii) adopt such rules of procedure and regulations as, in its opinion, may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan;

 

  (iii) implement the Plan in accordance with its terms and the rules and
regulations adopted as above;

 

  (iv) make determinations with respect to the eligibility of any individual as
a Participant or whether a Participant is entitled to receive Plan benefits; and

 

  (v) appoint any persons or firms, or otherwise act to secure specialized
advice or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Committee shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons.

 

Any and all final decisions by the Committee shall be binding and conclusive on
all affected parties, unless shown to have been made in an arbitrary and
capricious manner.

 

The Committee shall have the power and authority to delegate from time to time
by written instrument all or any part of its duties, powers, or responsibilities
under the Plan, both ministerial and discretionary, as it deems appropriate, to
any person or committee, and in the same manner to revoke any such delegation of
duties, powers, or responsibilities. Any action of such person or committee in
the exercise of such delegated duties, powers or responsibilities shall have the
same force and effect for all purposes hereunder as if such action had been
taken by the Committee. Further, the Committee may authorize one or more persons
to execute any application for any Policy or any other document relating to the
Plan on behalf of the Committee, in which event any person notified by the
Committee of such authorization shall be entitled to accept and conclusively
rely upon any such Policy application or other document executed by such person
as representing action by the Committee until such third person shall have been
notified of the revocation of such authority.

 

  B. Indemnification. No member of the Committee shall be liable for any act or
omission of any other member of the Committee or any other agent appointed by
the Committee unless required by the terms of ERISA or

 

-13-



--------------------------------------------------------------------------------

another applicable state or federal law under which liability cannot be waived.
The Company shall indemnify and hold harmless the members of the Committee, and
any employee to whom the duties of the Committee may be delegated, against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee or any of its members or any such employee. This
indemnification shall be in addition to, and not in limitation of, any other
indemnification protection of the Committee.

 

  C. Litigation. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming, under
the Plan.

 

  D. Service Fees and Expenses. The Employer shall pay the Service Fees and
Expenses allocable to the Sub-Trust of each Participant so long as the
Participant remains in the employ of the Employer. If a Participant terminates
employment with the Employer, the Committee shall invoice that Participant as
Service Fees and Expenses come due, in advance, for the amount due with respect
to that Participant’s Sub-Trust and shall indicate on the invoice the date on
which it is due. In the event payment of the full Service Fees and Expenses is
not received by the Trustee from the Participant with respect to a particular
Participant, or only a partial amount of the invoiced Service Fees and Expenses
is received by the Plan with respect to a particular Participant, within thirty
(30) days prior to the date on which it is due, the Trustee shall pay the
Service Fees and Expenses out of the assets of the Participant’s Sub-Trust. The
Committee, or if the Committee fails to do so the Trustee, shall determine the
manner in which any Service Fees and Expenses are to be allocated among the
Sub-Trusts in such manner as the Committee or Trustee, as the case may be,
reasonably shall determine. If and to the extent not otherwise paid by the
Employer or the Participant, all Service Fees and Expenses incurred in the
administration and operation of the Plan shall be paid from the assets of the
Sub-Trust to which the Service Fees and Expenses are so allocable.

 

  E. Priority Allocation of Contributions. As Monetary Contributions are
received by the Trustee with respect to a Participant’s Sub-Trust, those
Monetary Contributions shall be applied in the following manner: (1) to make any
Interest Payments then due from the Participant’s Sub-Trust; (2) to pay any
outstanding Service Fees and Expenses allocable to the Participant’s Sub-Trust
that have not been paid by the Employer; and (3) to pay premiums into the Policy
or acquire or invest in any other Plan Assets owned by the Participant’s
Sub-Trust.

 

-14-



--------------------------------------------------------------------------------

VII. CLAIMS PROCEDURES

 

  A. Scope of Claims Procedures. This Article VII sets forth the procedures to
claim benefits under the Plan. References in this Article VII to Disability
benefit claims shall only apply to the extent that such Disability claims
require an independent determination by the Committee as to the Participant’s
Disability status. To the extent that a Participant’s Disability status is based
on a disability determination under the Company’s Long-Term Disability Plan, the
special provisions of this Article VII that apply to claims for which an
independent determination of disability is required shall not apply to the
Participant’s claim.

 

  B. Initial Claims Procedure. Any person claiming a benefit under the Plan
(“Claimant”) shall present the claim, in writing, to the Committee, and the
Committee shall respond in writing. Any claim for benefits under this Plan must
be filed within the six (6) months following the date of a Participant’s death
or a Distribution Event. If the claim is denied, the written or electronic
notice of denial shall provide, in a manner calculated to be understood by the
average Claimant each of the following:

 

  (i) the specific reason or reasons for the denial, with specific references to
the Plan provisions on which the denial is based;

 

  (ii) a description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

 

  (iii) an explanation of the Plan’s claims review procedures and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
of the claim on review;

 

  (iv) in the case of a denial of a disability benefit, if an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either (a) the specific rule, guideline, protocol, or
other similar criterion, or (b) a statement that such rule, guideline, protocol,
or other similar criterion was relied upon in making the adverse determination,
and that a copy of the rule, guideline, protocol, or other similar criterion
will be provided to the Claimant free of charge upon request; and

 

  (v) if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either (a) an explanation
of the specific or clinical judgment for the determination, applying the terms
of the Plan to the Claimant’s medical circumstances, or (b) a statement that
such explanation will be provided upon request to the Claimant free of charge.

 

-15-



--------------------------------------------------------------------------------

  C. Timing for Initial Claim. The written or electronic notice denying or
granting the Claimant’s claim shall be provided to the Claimant within ninety
(90) days (forty-five (45) days for a disability claim) after the Committee’s
receipt of the claim, unless special circumstances require an extension of the
time for processing the claim. If such an extension is required, written or
electronic notice of the extension shall be furnished by the Committee to the
Claimant within the initial ninety (90) day period (forty-five (45) day period
for disability claims), and in no event shall such an extension exceed a period
of ninety (90) days (two (2) thirty (30) day periods for disability claims) from
the end of the initial ninety (90) day period (forty-five (45) day period for
disability claims). Any extension notice shall indicate the special
circumstances requiring the extension and the date on which the Committee
expects to render a decision on the claim. If a decision is not given to the
Claimant within the review period, the claims is treated as if it were denied on
the last day of the review period.

 

  D. Review of Initial Claim Decision. Any Claimant whose initial claim is
denied (or such Claimant’s authorized representative) may, within sixty (60)
days (180 days for a disability claim) after the Claimant’s receipt of notice of
the denial or after the date of the deemed denial, submit a written request for
a review of the denial to the Committee. Upon such a request for review, the
claim shall be reviewed by the Committee (or its designee), which may, but shall
not be required to, grant the Claimant a hearing. In connection with the review,
the Claimant may have representation, may examine pertinent documents, and may
submit issues and comments in writing.

 

In addition to the foregoing provisions of this Article VII Section D, the
following rules shall apply to the review of a disability claim:

 

  (i) The Claimant’s claim shall be reviewed without deference to the initial
adverse benefit determination, and the review shall be conducted by an
appropriate named fiduciary of the Plan who is neither the individual who made
the adverse benefit determination that is the subject of the appeal, nor the
subordinate of such individual;

 

  (ii) In deciding an appeal of any adverse benefit determination that is based
in whole or part on medical judgment, the appropriate named fiduciary shall
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment;

 

-16-



--------------------------------------------------------------------------------

  (iii) Any medical or vocational experts whose advice was obtained on behalf of
the Plan in connection with the Claimant’s adverse benefit determination shall
be identified, without regard to whether the advice was relied upon in making
the benefit determination; and

 

  (iv) The health care professional engaged for purposes of a consultation under
(ii) above shall be an individual who is neither an individual who was consulted
in connection with the adverse benefit determination that is the subject of the
appeal, nor the subordinate of any such individual.

 

  E. Timing for Review of Initial Claim Decision. The decision on review
normally shall be made within sixty (60) days (forty-five (45) days for a
disability claim) of the Committee’s receipt of the request for review. If an
extension of time is required due to special circumstances, the Claimant shall
be notified, in writing, by the Committee, and the time limit for the decision
on review shall be extended to 120 days (or ninety (90) days for a disability
claim).

 

  F. Content of Notice of Decision on Review. Upon completion of the review of
an adverse initial claim determination, the Committee shall give the Claimant
written or electronic notification of the Committee’s decision on review and
shall state, in a manner calculated to be understood by the average Claimant,
the specific reasons for the decision, and shall include references to the
relevant provisions of the Plan on which the decision is based, a statement that
the claimant may review all documents and other information relevant to the
claim, and a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

In addition to the information described above, the following information shall
be included in the notification of the Committee’s decision upon review of a
disability claim:

 

  (i) if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either (a) the specific rule,
guideline, protocol, or other similar criterion or (b) a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination and that a copy of the rule, guideline, protocol, or
other similar criterion will be provided to the Claimant free of charge upon
request.

 

  (ii) if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an

 

-17-



--------------------------------------------------------------------------------

explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances, or a
statement that such explanation will be provided to the Claimant free of charge
upon request; and

 

  (iii) a statement that the Claimant and the Plan may have other voluntary
alternative dispute resolution options, such as mediation, and that one way to
find out what options may be available is to contact the local U.S. Department
of Labor Office and your State insurance regulatory agency.

 

All decisions on review shall be final and binding with respect to all concerned
parties.

 

  G. Time for Filing Legal or Equitable Action. Any legal or equitable action
filed in connection with the Plan by a person claiming rights under the Plan or
by another person claiming rights through such person must commence not later
than two (2) years from the expiration of the time allowed for filing a claim.

 

VIII. AMENDMENT

 

  A. Right to Amend. The Company, by written instrument executed by its Board of
Directors or other governing body, shall have the right to amend the Plan, at
any time and with respect to any provisions hereof, and all parties hereto or
claiming any interest hereunder shall be bound by such amendment; provided,
however, that no such amendment shall deprive a Participant or Beneficiary of
benefits accrued hereunder prior to the date of such amendment.

 

IX. TERMINATION

 

  A. Voluntary Termination. The Company reserves the right, at any time, to
terminate the Plan. Upon termination of the Plan, the Company shall instruct the
Trustee that a Distribution Event has occurred with respect to all Participants.

 

  B. Insolvency. Upon the Insolvency of any Employer, a Distribution Event shall
be deemed to have occurred with respect to all Participants employed by that
Employer. The Employer shall be considered “Insolvent” for purposes of this Plan
if it is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

 

-18-



--------------------------------------------------------------------------------

  C. Employer’s Successor. Any corporation or other business organization that
is a successor to an Employer by reason of a consolidation, merger, or purchase
of substantially all of the assets of the Employer shall have the right to
become a party to the Plan by adopting the same by resolution of the entity’s
board of directors or other appropriate governing body. If, within ninety (90)
days from the effective date of such consolidation, merger, or sale of assets,
such new entity does not become a party hereto, as above provided, the Plan
shall terminate as to that Employer in accordance with Section A of this Article
VIII.

 

X. MISCELLANEOUS

 

  A. Limitations on Liability of Employer. Neither the establishment of the Plan
or any modification thereof nor the entitlement to any benefit under the Plan
shall be construed as giving to any Participant or other person any legal or
equitable right against the Employer or any officer or employee thereof, except
as provided by law or by any Plan provision. The Plan provides for individual
accounts and is intended to qualify under Section 404(c) of ERISA. As such, the
Employer and Committee do not in any way guarantee any Plan Assets acquired by
the Participant’s Sub-Trust from loss or depreciation, for any reason
whatsoever, including, without limitation, poor performance of an investment or
the inability to realize upon an investment due to an insolvency affecting an
investment vehicle.

 

  B. Construction. If any provision of the Plan is held to be illegal or void,
such illegality or invalidity shall be deemed modified to the minimum extent
necessary to make such provisions consistent with applicable law and the intent
of the Plan. For all purposes of the Plan, where the context admits, the
singular shall include the plural, and the plural shall include the singular.
Headings of Articles and Sections herein are inserted only for convenience of
reference and are not to be considered in the construction of the Plan.
Participation under the Plan will not give any Participant the right to be
retained in the service of the Employer or any right or claim to any benefit
under the Plan unless such right or claim has specifically accrued hereunder.

 

  C. Spendthrift Provision. No amount payable to a Participant or a Beneficiary
under the Plan will (except as otherwise specifically provided by law, including
a qualified domestic relations order as defined in Section 206(d)(3)(B) of
ERISA, or by the provisions of the Plan) be subject in any manner to
anticipation, alienation, attachment, garnishment, sale, transfer, assignment
(either at law or in equity), levy, execution, pledge, encumbrance, charge, or
any other legal or equitable process, and any attempt to do so shall be void;
nor shall any amount payable to a

 

-19-



--------------------------------------------------------------------------------

Participant or a Beneficiary be in any manner liable for or subject to the
debts, contracts, liabilities, engagements, or torts of that Participant or
Beneficiary. Further, the withholding of taxes from Plan benefit payments, the
recovery under the Plan of overpayments of benefits previously made to a
Participant or Beneficiary, if applicable, the transfer of benefit rights from
the Plan to another plan, the assignment of Plan Assets for the purpose of
securing Loans in accordance with the Plan, or the direct deposit of benefit
payments to an account in a banking institution (if not actually part of an
arrangement constituting an assignment or alienation) shall not be construed as
an assignment or alienation. In the event that any Participant’s or
Beneficiary’s benefits hereunder are garnished or attached by order of any
court, the Committee may bring an action for a declaratory judgment in a court
of competent jurisdiction to determine the proper recipient of the benefits to
be paid under the Plan. During the pendency of said action, any benefits that
become payable, shall be paid into the court as they become payable to be
distributed by the court to the recipient as the court deems proper at the close
of said action.

 

  D. ERISA Plan; Exclusive Benefit. This Plan is intended to be an employee
pension benefit plan within the meaning of Section 3(2) of ERISA, and shall be
construed and administered in a manner consistent with that intention. This Plan
has been established for the exclusive benefit of Participants and their
Beneficiaries, and shall be interpreted in a manner consistent with the intent
that it conform with the applicable requirements of ERISA. Except as may
otherwise be permitted by law, at no time prior to the satisfaction of all
liabilities with respect to Participants and their Beneficiaries shall any part
of the Plan Assets be used for, or diverted to, purposes other than for the
exclusive benefit of the Participants in the Plan and their Beneficiaries and
for defraying the reasonable expenses of administering the Plan that are not
otherwise paid by the Employer.

 

  E. Mistake of Fact. If a contribution is made to the Plan by a mistake of
fact, that contribution shall be returned to the Employer within one (1) year
after the payment of the contribution if the Employer so directs the Committee
prior to the expiration of such year.

 

  F. Notice. All notices, consents, and other communications provided for herein
shall be made in writing to the applicable party at the last address provided to
the Committee, and shall be binding on that party for all purposes of the Plan.
All notices, including any change of address notice, shall be delivered in
person or given by certified mail, return receipt requested, postage prepaid, or
by nationally recognized overnight carrier. Such notices shall be deemed given
when mailed.

 

-20-



--------------------------------------------------------------------------------

  G. Parties Bound. This Plan shall extend to and be binding upon the Employer,
Committee, Participants, Beneficiaries and their heirs, executors,
administrators, successors and permitted assigns.

 

  H. Photocopy Original. The original copies of this instrument may consist of
multiple counterparts which are executed photocopies of a typed master, each of
which shall be deemed an original, but all of which, together, shall constitute
one and the same instrument.

 

ATTEST/WITNESS           CARAUSTAR INDUSTRIES, INC.

By:    /s/  Marinan R. Mays

--------------------------------------------------------------------------------

         

By:    /s/  Barry A. Smedstad

--------------------------------------------------------------------------------

Print Name:    Marinan R. Mays

--------------------------------------------------------------------------------

         

Print Name:    Barry A. Smedstad

--------------------------------------------------------------------------------

Address:          3100 Joe Jerkins Blvd.

--------------------------------------------------------------------------------

         

Address:          3100 Joe Jerkins Blvd.

--------------------------------------------------------------------------------

 

Austell, GA 30106

--------------------------------------------------------------------------------

         

 

Austell, GA 30106

--------------------------------------------------------------------------------

Date:        February 24, 2004

--------------------------------------------------------------------------------

         

Date:          February 24, 2004

--------------------------------------------------------------------------------

SEAL                

 

-21-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

ADOPTING SUBSIDIARIES

 

[Attached]



--------------------------------------------------------------------------------

Caraustar Industries, Inc.

 

Insured Security Option Plan

 

Adopting Subsidiaries

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “B”

 

INVESTMENT OPTIONS

 

[Attached]

 

-3-



--------------------------------------------------------------------------------

Caraustar Industries, Inc.

Insured Security Option Plan

 

Investment Options

 

The following are the “Investment Options” that are available under the
Caraustar Industries, Inc. Insured Security Option Plan:

 

Life Insurance Policy

 

American Funds Growth & Income Fund

Delaware VIP REIT Series

Delaware VIP Small Cap Value

Scudder VIT Equity 500 Index Fund

FTVIPT Templeton Growth

Fidelity VIP Growth Portfolio

Fidelity VIP Asset Manager Fund

Janus Aspen Series Mid-Cap Growth

Janus Aspen Series Balanced Portfolio

** Lincoln VIP Money Market Fund

Lincoln VIP Bond Fund

Lincoln Fixed Account

Neuberger Berman AMT Regency Portfolio

 

Money Market Mutual Fund

 

First American Prime Obligation Fund

 

--------------------------------------------------------------------------------

** Indicates the Default Investment Option